Citation Nr: 0705057	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 
.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from several rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran offered testimony before 
the undersigned Veterans Law Judge at a videoconference 
hearing held at the RO in November 2006.  

The case was developed by the RO as whether new and material 
evidence had been received to reopen a claim for PTSD.  A 
review of the record discloses that the veteran initially 
filed a claim for PTSD in September 1999. The RO denied 
service connection for PTSD in an October 2000 rating action. 
The veteran expressed disagreement with that decision later 
that month, and the RO properly issued a statement of the 
case in January 2001. The veteran filed one document within 
the remainder of the one-year time period allotted to him to 
perfect his appeal. In this document he specifically 
requested that VA assist him in the development of his claim.  
He also expressed disagreement with the decision of VA and 
stated he wished to preserve his claim date and appeal 
rights. As required under 38 C.F.R. § 20.202, the Board will 
liberally construe the veteran's arguments and find that this 
document is a substantive appeal, and that the veteran has 
perfected his appeal from the October 2000 rating decision. 


FINDING OF FACT

The veteran's PTSD is the result of stressors sustained 
during service in 
the Republic of Vietnam.

 


CONCLUSION OF LAW

PTSD was incurred during service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.304 (f) (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f). 

The determination as to whether the veteran engaged in combat 
with the enemy is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283, 289 (1994). The Court has held that the Board 
may not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994). If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service." Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran's service personnel records show that he served 
in the Republic of Vietnam for approximately one year from 
September 1968 to October 1969.  He was assigned to the 
United States Army 1st Battalion 18th Infantry 1st Infantry 
Division. His occupational specialty during service in the 
Republic of Vietnam was as a radio operator. He participated 
in Vietnam Counter Offensive Phase IV. Service personnel 
records indicate the veteran received the Bronze Star Medal, 
without indication of a device for valor. No combat awards or 
citations are shown.  

A service separation Report of Medical History dated in 
October 1969, shows that the veteran reported that he had 
received treatment for "selulitis" at an aid station while 
in the "1/18 INF."  

A September 1995 VA mental health clinic intake report shows 
that the veteran requested treatment for problems sleeping. 
It was reported that he had occasional nightmares that were 
combat related, and that during service in Vietnam, the 
veteran saw some combat duty.  He was exposed to mortar and 
rocket attacks. 

VA clinical records in September 1998 show treatment for 
PTSD. The veteran reported sleep disturbance and worsening 
nightmares since service.  It was indicated that he was not 
specific regarding the nightmares. In an October 1998 VA 
clinical entry it was indicated that the veteran reported 
that he was subjected to some combat during service, mortar 
and rocket attacks, and that he feared for his life.  He 
reportedly observed mutilation of enemy bodies on several 
occasions. In a June 1999 entry the veteran related that he 
observed an incident when women and children were killed 
trying to save a water buffalo during an attack.  

In a VA Form 21-4138, Statement in Support of Claim, received 
in September 1999, the veteran reported that during service 
in Vietnam as a radioman in the 1st Infantry HQ 1st /18th 1st 
Division, he saw a number of people killed, including outside 
an "ARVN" compound in 1969. He stated that women and 
children were killed while trying to move water buffalo 
during a mortar attack. The veteran also reported that in the 
summer of 1969, he was a stretcher bearer and he carried a 
troop with a visible hole in his head, the size of a silver 
dollar.   

In July 2000 a response for information was received from the 
former U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), now the U.S. Army and Joint Services 
Records Research Center (JSRRC). It was indicated in the 
report that extracts from the veteran's service unit, for 
August through December 1968 documented combat actions in the 
area of Fire support Base (FSB) Gold, An Loc, and Bien Hoa. 
Historical reports detail and confirmed battalion personnel 
and enemy losses and captures, as well as incidents of enemy 
mortar fire.

A VA PTSD examination was performed in September 2000. The 
examiner indicated that the veteran's claims folder was 
reviewed. The veteran reported combat in Vietnam with mortar 
and rocket attacks. The veteran reiterated that during 
service in Vietnam, he observed Vietnamese citizens getting 
killed by mortar attacks because they were too concerned to 
about saving their water buffalo. He complained of sleep 
disturbance and nightmares. The diagnosis was PTSD.

In a March 2001 statement the veteran responded to a VA 
information request, indicating that the ARUN compound he had 
referred to was at Tan Uyen, 5 miles north of Dian, and 5 
miles west of Bien Hoa.  He stated that he almost lost his 
foot when he sustained cuts on his feet on under water wire 
that had been strung.  He reported that he got blood 
poisoning and that his foot was swollen.    

At a personal hearing at the RO in December 2000, the veteran 
testified concerning traumatic events that he was subjected 
to during service, including the deaths of women and children 
during a mortar attack, helping evacuate a South Vietnamese 
soldier with a head wound the size of a silver dollar, and 
witnessing a bloated body being dragged from the river. The 
veteran also reported an incident where he sustained a severe 
foot injury when he stepped on wire in a river. He stated 
that subsequent to service he had nightmares and had been 
evaluated and treated in a VA PTSD clinic.  Submitted into 
the record were photographs reportedly from Vietnam, and an 
excerpt from an article on Vietnam operations.  

VA and Vet Center clinical records through May 2003 reveal 
ongoing treatment for PTSD.  The veteran again reported 
stressful experiences that he was subjected to in Vietnam.    

At the November 2001 videoconference hearing conducted by the 
undersigned Veterans Law Judge, the veteran testified that he 
was assigned to the Headquarters 1st Battalion 18th Infantry 
during service in Vietnam.  He stated that two of his 
stressors occurred at a small ARVN compound near Tan Yuen in 
June or July 1969.  He stated that he assisted a South 
Vietnamese on a stretcher with a head injury.  He reported 
that on another occasion he sustained an injury to his foot 
when he became tangled in barb wire after walking into a 
river. The veteran testified that approximately in November 
1968, near Luke's Castle his compound was subjected to mortar 
fire and three people were killed. The stated that he had 
been receiving ongoing treatment for PTSD.    

Analysis
 
The veteran asserts that he has PTSD that is the result of 
exposure to stressful events that he was subjected to during 
his period of military service while in the Republic of 
Vietnam. Specifically, he maintains that during service while 
assigned to the United States Army 1st Battalion 18th Infantry 
1st Infantry Division, as a radioman, he was subjected to 
incidents where civilians were killed by mortar fire, he 
carried a stretcher with a South Vietnamese soldier who had a 
severe head injury, and he sustained a severe foot injury 
when he stepped on wire submerged in a river.  

The medical data, primarily VA mental health records from as 
early as 1994, are replete with data revealing that the 
veteran has received treatment for psychiatric pathology, 
specifically PTSD. These records are inclusive of histories 
furnished by the veteran wherein he consistently has reported 
several stressful events that he was subjected to during 
service in Vietnam. In fact in the September 2000 VA medical 
examination report the veteran's consistently reported 
seemingly primary service stressful event where he witnessed 
the death of women and children trying to save a water 
buffalo was reported and considered in the diagnosis of PTSD. 
Overall, these records support the conclusion that has met 
two of the three necessary requirements of service connection 
for PTSD, medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor 
the necessary requirement 38 C.F.R. § 3.304 (f).   

Regarding the criteria of 38 C.F.R. § 3.304(f) that there be 
credible supporting evidence that the claimed in-service 
stressor occurred, it is noted that the veteran asserts that 
he was involved in some combat during service.  He has 
reported being subjected to stressful events during service 
in Vietnam when there was mortar and rocket fire. Generally, 
determinations as to whether a veteran engaged in combat with 
the enemy is made, in part, by considering military citations 
that expressly denote as much. Doran v. Brown, 6 Vet. App. 
283, 289 (1994). However, the Court has held that the Board 
may not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994). 

The veteran's service personnel records are absent for any 
combat awards or citations (he received the Bronze Star but 
without indication of a citation for valor).  However, the 
JSRRC has confirmed that components of his service military 
unit were involved in combat and were subjected to mortar 
fire and other combat events during the time and at the 
places the veteran has reported he was in Vietnam. The JSRRC 
records are very persuasive and seem to address the crux of 
the matter regarding the veteran's combat exposure.  Based on 
the JSRRC records, along with the consistency of the 
veteran's lay statements and testimony, including an instance 
where the veteran's testimony is corroborated by a small 
service medical reference regarding a possible leg injury, 
the Board is compelled to conclude that there is sufficient 
evidence that he was exposed to combat during his service in 
the Republic of Vietnam.  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is in favor of the veteran's claim, and service 
connection for PTSD is warranted.

In this case, the Board has granted the claim of service 
connection for PTSD. In light of the grant of service 
connection, the Board has not taken any adverse action on the 
claim, and any deficiencies regarding duties to notify and to 
assist the veteran that may exist in this case are not 
prejudicial to the veteran at this time.


ORDER

Service connection for PTSD is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


